February 22, 2010 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549-4720 Re: American Century Strategic Asset Allocations, Inc. (the "Registrant") 1933 Act File No. 033-79482, Post-Effective Amendment No. 27 1940 Act File No. 811-08532, Amendment No. 27 Ladies and Gentlemen: Pursuant to Section101(a) ofRegulationS-T and Rule485(a)under the Securities Act of 1933, the aforementionedRegistrant hereby submits for filing the following1933 ActPost-EffectiveAmendment No. 27 and 1940 Act Amendment No. 27 to the Registration Statement on Form N-1A filed by the Registrant. As we have discussed with Mr. Howie Hallock, there has been a change of trustee of a trust that is presumed to control American Century Companies, Inc. ("ACC"), the parent corporation of the funds' advisor and subadvisor.As a result of this change, we have added a section to the prospectus entitled "Recent Events Affecting Investment Advisory and Subadvisory Agreements" and updated disclosure in the SAI describing the ownership of ACC (see "Service Providers" section). Other than these changes, this amendment would qualify for immediate effectiveness under paragraph (b) of Rule 485 (see below).
